Exhibit 10.1

FIRST AMENDMENT TO LEASE

THIS FIRST AMENDMENT TO LEASE (this “Amendment”) is made and entered into as of
the 30th day of June, 2011, by and between CPT 355 ALHAMBRA CIRCLE, LLC, a
Delaware limited liability company (“Landlord”), and CATALYST PHARMACEUTICAL
PARTNERS, INC., a Delaware corporation (“Tenant”).

WITNESSETH:

WHEREAS, 355 Alhambra Plaza, Ltd. (“Original Landlord”) and Tenant entered into
that certain Lease dated as of March 26, 2007 (the “Initial Lease”), pursuant to
which Original Landlord leased to Tenant that certain premises containing
approximately 1,616 rentable square feet known as Suite 1370 (the “Current
Premises”) in the building located at 355 Alhambra Circle, Coral Gables, Florida
(the “Building”); and

WHEREAS, Original Landlord and Tenant entered into that certain Lease Addendum
dated as of June 5, 2007 (the “Addendum”; the Initial Lease, as modified by the
Addendum, is referred to herein as the “Original Lease”); and

WHEREAS, Landlord is the successor to Original Landlord’s right, title and
interest in and to the Building, the Current Premises and the Original Lease,
and is now the “Landlord” under the Original Lease; and

WHEREAS, Landlord and Tenant desire to (i) relocate the Current Premises to
certain premises containing approximately 1,773 rentable square feet known as
Suite 1500 (the “New Premises”) in the Building; (ii) extend the Lease Term; and
(iii) modify and amend certain provisions of the Original Lease, as more
particularly provided herein.

NOW, THEREFORE, in consideration of the foregoing recitals and for other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Landlord and Tenant agree as follows:

1. Recitals. The foregoing Recitals are true and correct and are incorporated
herein by this reference.

2. Definitions. All capitalized terms used herein shall have the same meaning
given thereto in the Original Lease, unless otherwise defined herein. The term
“Premises” as used in the Lease and this Amendment shall mean and refer to
(i) the Current Premises until the Relocation Date (as hereinafter defined), and
(ii) the New Premises from and after the Relocation Date. The term “Lease” as
used in the body of this Amendment shall mean the Original Lease as modified and
amended hereby.



--------------------------------------------------------------------------------

3. New Premises.

(a) Subject to (i) Landlord causing Substantial Completion (as hereinafter
defined) of construction of the turn-key leasehold improvements to the New
Premises (the “New Premises Improvements”), as set forth on Exhibit B attached
hereto, (ii) moving of Tenant’s furniture, trade fixtures, computers and
equipment from the Current Premises to the New Premises, and (iii) completing
the installation of low voltage cabling and wiring in the New Premises necessary
for Tenant to conduct its business therein (the date when these three conditions
are satisfied is referred to herein as the “Relocation Date”), Tenant shall
vacate and surrender to Landlord the Current Premises in the condition required
by the Lease on the Relocation Date. Subject to Tenant Delays (as hereinafter
defined), in no event shall the Relocation Date occur later than November 1,
2011.

(b) Effective as of the Relocation Date, Tenant shall occupy the New Premises
pursuant to the terms of the Lease, and shall be bound by all of the terms,
covenants and conditions of the Lease. Landlord and Tenant stipulate and agree
that the New Premises contains 1,773 rentable square feet.

(c) Effective as of the Relocation Date, Exhibit A to the Lease shall be deleted
and replaced with Exhibit A attached to this Amendment.

(d) Effective as of the Relocation Date, Section 9 of the Lease Summary attached
to the Lease shall be deleted in its entirety and replaced with the following:

 

  “9.   

Gross Rentable Area of

Premises (Section 1.1):

  

Approximately 1,773 rentable square feet located

on the 15th floor of the Building, known as Suite

1500, measured in accordance with ANSI-BOMA

Z65.1-1996 standards (“BOMA Standards”)”

(e) Tenant agrees to cooperate with Landlord and Landlord’s contractors in
connection with moving of Tenant’s furniture, trade fixtures, computers and
equipment from the Current Premises to the New Premises. Tenant shall be
responsible for moving any personal items.

4. Extension of Lease Term. The Term of the Lease is hereby extended for a
period of five (5) years (the “Extended Term”), commencing December 1, 2012, and
unless sooner terminated pursuant to the terms of the Lease, as amended from
time to time, the Expiration Date is hereby extended to November 30, 2017.
Within ten (10) business days of Landlord’s written request, Tenant shall
execute a written agreement confirming the Relocation Date, provided that
Tenant’s failure to execute such agreement shall not delay or affect the Term,
the Relocation Date or the Expiration Date.

5. Base Rent.

(a) Tenant shall continue to pay monthly installments of Base Rent (plus all
other sums due under the Lease) with respect to the Current Premises, as set
forth in the Lease, through the Relocation Date.



--------------------------------------------------------------------------------

(b) Commencing on the Relocation Date, Tenant shall be released from any and all
obligations with respect to the Current Premises accruing thereafter and shall
commence payment of Base Rent with respect to the New Premises at the rate of
$36.00 per rentable square foot of the New Premises, i.e. approximately
$63,828.00 per annum, plus applicable sales tax. The Base Rent per rentable
square foot for each subsequent twelve (12)-month period shall be 103% of the
Base Rent per rentable square foot for the prior twelve (12)-month period,
commencing the first (1st) day of the twelfth (12th) month following the
Relocation Date.

(c) Base Rent for the Premises shall be payable by Tenant monthly in equal
monthly installments as set forth above, in advance, together with applicable
sales or use tax, in accordance with the terms and conditions of the Lease,
without deduction or set-off, except to the extent, if any, expressly provided
under the Lease, and shall be in addition to all other sums due under the Lease.

(d) Notwithstanding anything to the contrary contained herein, Base Rent for the
New Premises shall be abated for the period from the Relocation Date through the
date which is four (4) months after the Relocation Date.

6. Tenant’s Proportionate Share of Increased Operating Costs.

(a) In addition to Base Rent, Tenant shall continue to pay Tenant’s
Proportionate Share of Increased Operating Costs, together with applicable sales
or use tax, with respect to the Current Premises, to and including the
Relocation Date.

(b) Effective as of the Relocation Date, (i) the Base Year shall be the calendar
year 2011, (ii) Tenant’s Proportionate Share shall be 0.79%, calculated on the
basis of the 224,241 rentable square feet in the Building, measured in
accordance with BOMA Standards, and (iii) Tenant shall pay Tenant’s
Proportionate Share of Increased Operating Costs, together with applicable sales
and use tax, with respect to the New Premises, in accordance with the Lease (as
amended herein).

7. Improvements/Moving Costs.

(a) Landlord shall, at Landlord’s sole cost and expense, construct, or cause to
be constructed, the New Premises Improvements to the New Premises in accordance
with Exhibit B attached hereto.

(c) Landlord (i) shall, at Landlord’s sole cost and expense, cause Tenant’s
furniture, trade fixtures and equipment (to include telephone and computer
equipment and low voltage cabling and wiring) to be moved from the Current
Premises to the New Premises, PROVIDED, that Tenant hereby acknowledges that
Landlord has and shall hire independent, third-party licensed and bonded movers
and contractors, as applicable, for such work, and, except for payment of the
costs incurred for such moving and installation work, neither Landlord nor its
managing agent shall have any responsibility or liability in connection with
such moving and installation work, provided, however, that Landlord’s agreements
with such movers and installation contractors shall provide that such movers and
installation contractors are responsible to Tenant under the terms of their
bonds and insurance for loss and damage, and Landlord shall



--------------------------------------------------------------------------------

provide Tenant, upon Tenant’s written request, with copies of such agreements so
that Tenant can pursue any claims against such third parties that may arise as a
result of their moving and installation work; (ii) shall pay all other
reasonable, documented moving expenses incurred by Tenant in connection with
moving from the Current Premises to the New Premises, including, but not limited
to, costs to provide letterhead stationery, envelopes, business cards and labels
with the address of the New Premises. Landlord shall, provided Tenant is not
then in default of the Lease, pay to Tenant within thirty (30) days following
the submission for payment by Tenant, the moving expenses actually paid by
Tenant and set forth in an invoice provided to Landlord, together with
commercially reasonable proof of payment. Tenant shall request reimbursement for
moving expenses on or before two (2) months following the Relocation Date; if
Tenant fails to request reimbursement for all or any portion of the moving
expenses on or before two (2) months following the Relocation Date, Landlord
shall have no responsibility or liability for payment of such moving expenses.

8. Signage. Landlord, at Landlord’s sole cost and expense as part of the New
Premises Improvements, shall (i) adjust the Building directory to reflect
Tenant’s relocation to the New Premises, effective on the Relocation Date, and
(ii) provide Building standard signage at the entrance to the New Premises.

9. Renewal Option. Subject to the conditions herein, provided that (a) Tenant
has not assigned the Lease or sublet any portion of the Premises other than to
an entity controlling, controlled by or under common control with Tenant, or to
any successor of Tenant resulting from a merger or consolidation of Tenant, and
(b) Tenant is not in default under the Lease beyond any applicable notice, grace
or cure period, Tenant shall have the right, at Tenant’s option, to elect to
extend the Term of the Lease for one (1) period of five (5) years (the “Renewal
Term”). The Renewal Term, if properly exercised in accordance herewith, shall
commence on the day immediately following the last day of the Extended Term of
the Lease. The Renewal Term shall be exercised by Tenant giving written notice
of the exercise thereof (the “Renewal Notice”) to Landlord on or before the day
that is nine (9) months, but not more than twelve (12) months, prior to the last
day of the Extended Term of the Lease. Tenant shall have no right to extend the
Term of the Lease, and the Renewal Notice shall not be effective, if (i) Tenant
fails to timely give its Renewal Notice as provided herein, or (ii) a default by
Tenant exists under the Lease beyond any applicable notice, grace or cure period
(x) when Landlord receives the Renewal Notice, or (y) upon the expiration of the
Extended Term of the Lease prior to the commencement of the Renewal Term.

In the event Tenant properly exercises the Renewal Term, within ten (10) days of
receipt of such Renewal Notice, Landlord shall provide the annual Base Rent at
which Landlord is willing to lease the Premises to Tenant for the Renewal Term
(the “Renewal Rent”), which Renewal Rent shall be based on the “then current
fair market rent rate” for buildings of comparable size, type and class located
in the same area of Coral Gables, Florida, under leases and renewal amendments
being negotiated and entered into at or about the time the Renewal Rent is being
determined, giving appropriate consideration to tenant creditworthiness, tenant
concessions, length of the term, landlord or building services provided to a
tenant, brokerage commissions, tenant improvement allowances and similar
factors.



--------------------------------------------------------------------------------

If Tenant in its reasonable judgment determines that Landlord’s proposed Renewal
Rent does not accurately reflect the then current fair market rent rate, Tenant
shall provide Landlord written notice of its objection to Landlord’s
determination of the Renewal Rent within ten (10) days after Tenant’s receipt of
Landlord’s determination of Renewal Rent. If Tenant timely delivers notice of
its objection to Landlord’s determination of Renewal Rent as set forth above,
then for a period of thirty (30) days after the date of Tenant’s notice (the
“Negotiation Period”), Landlord and Tenant shall work together in good faith to
agree upon the Renewal Rent. If Landlord and Tenant fail to agree on the Renewal
Rent within such Negotiation Period, Tenant shall, within ten (10) days after
expiration of the Negotiation Period, by written notice to Landlord, elect
either (i) to withdraw its Renewal Notice, in which event the Lease shall expire
on the Expiration Date of the Extended Term, or (ii) to submit the Renewal Rent
to determination in accordance with the following procedures (the “Appraisal
Election”):

(I) If the Appraisal Election is timely chosen, Landlord and Tenant, within ten
(10) days after the date of the Appraisal Election, shall each submit to the
other, in a sealed envelope, its good faith estimate of the Renewal Rent
(collectively referred to as the “Estimates”). If the higher of such Estimates
is not more than one hundred five percent (105%) of the lower of such Estimates,
then the Renewal Rent shall be the average of the two Estimates. If the Renewal
Rent is not resolved by the Estimates as set forth in the preceding sentence,
Landlord and Tenant, within seven (7) days after the exchange of Estimates,
shall each select an appraiser to determine which of the two Estimates most
closely reflects the Renewal Rent. Each appraiser so selected shall be certified
as an MAI appraiser or an ASA appraiser, shall have had at least five (5) years
experience within the previous ten (10) years as a real estate appraiser working
in Coral Gables, Florida, with working knowledge of current rental rates and
practices for office space, and shall not have been retained by the party
selecting such appraiser during the prior five (5) year period. For purposes of
this Lease, an “MAI” appraiser means an individual who holds an MAI designation
conferred by, and is an independent member of, the American Institute of Real
Estate Appraisers (or its successor organization, or in the event there is no
successor organization, the organization and designation most similar), and an
“ASA” appraiser means an individual who holds the Senior Member designation
conferred by, and is an independent member of, the American Society of
Appraisers (or its successor organization, or, in the event there is no
successor organization, the organization and designation most similar). Upon
selection, Landlord’s and Tenant’s appraisers shall work together in good faith
to agree upon which of the two Estimates most closely reflects the Renewal Rent.
The Estimate chosen by such appraisers shall be binding on both Landlord and
Tenant as the Base Rent for the Premises during the Renewal Term. If either
Landlord or Tenant fails to appoint an appraiser within the seven (7) day period
referred to above, the appraiser appointed by the other party shall be the sole
appraiser for the purposes of determining the Base Rent during the Renewal Term.

(II) If the two appraisers cannot agree upon which of the two Estimates most
closely reflects the Renewal Rent within twenty (20) days after their
appointment, then, within ten (10) days after the expiration of such twenty
(20) day period, the two (2) appraisers shall select a third appraiser meeting
the aforementioned criteria for appraisers.



--------------------------------------------------------------------------------

Once the third appraiser has been selected as provided for above, then, as soon
thereafter as practicable, but in any case within fourteen (14) days, such third
appraiser shall make his determination of the Renewal Rent, provided, however,
that such third appraiser’s determination shall not be below the lowest of the
two Estimates or higher than the highest of the two Estimates, and such third
appraiser’s determination shall be binding on both Landlord and Tenant as the
Base Rent for the Premises during the Renewal Term. If the appraiser believes
that expert advice would materially assist him, he may retain one or more
qualified persons, to provide such expert advice. The parties shall share
equally in the costs of the appraisers and of any experts retained by such
appraisers. In the event that the Renewal Rent has not been determined by the
commencement date of the Renewal Term, Tenant shall in addition to all other
payments due under this Lease, pay Base Rent at the initial Renewal Rent
determined by Landlord, until such time as the Renewal Rent has been finally
determined. Upon such determination, the Base Rent for the Premises shall be
retroactively adjusted (if necessary) to the commencement of the Renewal Term.
If such adjustment results in an underpayment of Base Rent by Tenant, Tenant
shall pay Landlord the amount of such underpayment within thirty (30) days after
the determination thereof. If such adjustment results in an overpayment of Base
Rent by Tenant, Landlord shall credit such overpayment against the next
installment of Base Rent due under the Lease and, to the extent necessary, any
subsequent installments until the entire amount of such overpayment has been
credited against Base Rent.

If within such ten (10) day period, Tenant fails to provide written notice of
its election of either (i) or (ii) above, then Tenant shall be deemed to have
accepted Landlord’s initial determination of Renewal Rent for the Renewal Term,
and shall have no further right to object to same.

In the event Tenant properly exercises the Renewal Term and the Renewal Rent is
determined, the terms of the Lease, as extended, shall be on the same terms,
covenants, and conditions as set forth in the Lease, except (a) as modified by
the Renewal Rent (which shall be incorporated into the Lease), (b) the Base Year
for purposes of determining Tenant’s Proportionate Share of Increased Operating
Costs shall be modified to the then current base year then being offered to
prospective tenants of the Building, and (c) Tenant shall have no further right
to extend the Term of the Lease. Additionally, Tenant shall, within twenty
(20) days after Landlord’s request, execute and deliver an amendment to the
Lease, prepared by and acceptable to Landlord, memorializing such exercise of
the Renewal Term and the Renewal Rent.

In the event Tenant properly exercises the Renewal Term, Landlord, at Landlord’s
sole cost and expense, and within ninety (90) days following commencement of the
Renewal Term, shall make, or cause to be made, the following improvements (the
“Renewal Improvements”) to the Premises, which Renewal Improvements shall be at
least equal in quality to the work required to be performed by Landlord pursuant
to Exhibit B attached hereto:

(A) Replacement of floor coverings throughout the Premises; and

(B) Replacement of wallcoverings and/or repainting of walls throughout the
Premises.



--------------------------------------------------------------------------------

Tenant shall make selections of Building standard carpet, paint and wallcovering
required for such Renewal Improvements not less than thirty (30) days prior to
the commencement of the Renewal Term. Landlord shall have the right to enter the
Premises to complete the Renewal Improvements in accordance with the terms of
the Lease. Tenant agrees to cooperate with Landlord and Landlord’s contractor to
allow completion of the Renewal Improvements. Landlord shall use diligent
efforts to coordinate the Renewal Improvements with Tenant’s schedule to
minimize disruption to Tenant’s business operations in the Premises, but there
shall be no diminution or abatement of Base Rent, Additional Rent or any other
compensation due from Tenant to Landlord hereunder, nor shall the Lease be
affected nor any of Tenant’s obligations reduced, and Landlord shall have no
responsibility or liability for any inconvenience or disruption to Tenant’s
business operations in the Premises unless such inconvenience or disruption
(i) is the result of gross negligence on the part of Landlord, its agents,
employees or contractors, and (ii) materially deprives Tenant of its use and
enjoyment of the Premises. Tenant shall be responsible for the storage of
personal items, books, files, furniture, and computers and associated equipment,
and the relocation of same during the performance of the Renewal Improvements.
Landlord shall perform the Renewal Improvements in a good and workmanlike
manner, using Building standard materials. Landlord shall not perform any work
or make any improvements other than the Renewal Improvements.

10. Tenant’s Option to Terminate. Provided that Tenant is not in default under
the Lease beyond any applicable notice, grace or cure period on the date Tenant
shall exercise the Termination Option, Tenant shall have a one (1) time option
to terminate (the “Termination Option”) the Lease as of December 1, 2015 (the
date when the Lease is terminated pursuant to this Section being referred to
herein as the “Early Termination Date”). Tenant shall exercise its Termination
Option by (i) delivering to Landlord written notice (the “Termination Notice”)
of such election to terminate the Lease on or before March 1, 2015, and
(ii) paying to Landlord the Termination Payment (hereinafter defined)
simultaneously with the Termination Notice. Landlord shall provide Tenant with
the amount of the Termination Payment and its calculation thereof within ten
(10) days following Tenant’s written request. If Tenant properly and timely
delivers the Termination Notice and makes the Termination Payment, then the
Lease shall be deemed to have expired by lapse of time on the Early Termination
Date. Tenant shall return the Premises to Landlord on the Early Termination Date
in accordance with the terms of the Original Lease, including, but not limited
to, Sections 5.2 and 5.4 thereof. If Landlord fails to receive the Termination
Payment simultaneously with the Termination Notice, Tenant’s right to terminate
hereunder shall, at Landlord’s sole option, be void. Unless Landlord otherwise
agrees in writing, Tenant may not exercise the Termination Option, and no
termination hereunder shall be effective, if a default by Tenant shall exist
under the Lease as of the date on which the Termination Notice is given. Upon
Tenant delivering the Termination Notice, any and all rights of Tenant to extend
the Term of the Lease whether pursuant to a renewal option or otherwise, shall
immediately be void and of no further force or effect. All obligations of either
party to the other which accrue under the Lease on or before the Early
Termination Date shall survive such termination. As used herein, “Termination
Payment” shall mean an amount equal to the “worth at the time of the
termination” of (a) the brokerage commissions paid by Landlord in connection
with this Amendment in accordance with Section 13(f) of this Amendment, and
(b) the cost of the New Premises Improvements paid by Landlord (collectively,
the “Leasing Costs”). For purposes of this Section, the “worth at the time of
the termination” is computed by



--------------------------------------------------------------------------------

amortizing the Leasing Costs over the Extended Term (being a five-year period)
at an interest rate of eight percent (8%) per annum to determine the portion
allocated to the period after the Early Termination Date. Landlord, within ten
(10) days after Tenant’s request, shall provide Tenant with its calculation of
the amount of the Termination Payment. Notwithstanding anything to the contrary
set forth herein, in no event shall the Termination Payment exceed $40,000.

Landlord and Tenant acknowledge that the Termination Payment is not a penalty,
but is a reasonable estimate of the damages to be suffered by Landlord as a
consequence of Tenant’s exercise of the Termination Option. Tenant hereby
acknowledges and agrees that Tenant shall not be entitled to any rebate or
return of any portion of the Termination Payment as a consequence of the actual
costs incurred by Landlord in re-letting the Premises being less than the
Termination Payment.

In the event (i) Tenant exercises the Termination Option, and (ii) Tenant fails
to vacate and surrender to Landlord the Premises on or before the Early
Termination Date as required herein, then Tenant shall pay all Rent (including
but not limited to Base Rent and Additional Rent) as set forth in the Lease and
all other amounts due under the Lease applicable to the Premises, at a rate
equal to one hundred fifty percent (150%) of the rate in effect for the last
full calendar month prior to the Early Termination Date, until such time as
Tenant vacates and surrenders to Landlord the Premises in accordance with the
terms hereof.

11. Amendment to Lease. Effective as of the Relocation Date, Section 11.4 of the
Lease is amended to add the following:

Notwithstanding anything to the contrary contained herein, in the event Landlord
hereafter desires to relocate Tenant into other space within the Building,
Tenant shall have the option to terminate the Lease without any termination
penalty or associated cost as of the date which is one hundred twenty (120) days
following Tenant’s receipt of Landlord’s written notice of relocation (such date
being referred to herein as the “Relocation Termination Date”). Tenant shall
exercise its option to terminate the Lease hereunder by delivering to Landlord
written notice of such election to terminate the Lease not less than sixty
(60) days prior to the Relocation Termination Date.

12. Parking. All terms and conditions regarding parking contained in the Lease
shall continue in full force and effect.

13. Miscellaneous.

(a) Except as modified by this Amendment, all other terms, covenants and
conditions of the Lease not specifically amended hereby shall remain in full
force and effect.

(b) The Lease, as amended herein, contains the entire agreement of the parties
hereto and no representations, inducements, promises or agreements, oral or
otherwise, between the parties not embodied herein shall be of any force or
effect. The Lease may be further amended only in writing signed by both Landlord
and Tenant.



--------------------------------------------------------------------------------

(c) In the event of an irreconcilable conflict between the terms of the Lease
and the terms of this Amendment, the terms of this Amendment shall control.

(d) If any provision of this Amendment is held to be invalid or unenforceable,
the same shall not affect the validity or enforceability of the other provisions
of this Amendment, which shall continue in full force and effect as if the
invalid or unenforceable provision had been deleted.

(e) This Amendment may be executed in several counterparts, each of which shall
be deemed an original, but all of which shall constitute one and the same
instrument.

(f) Tenant represents and warrants to Landlord that Tenant did not deal with any
real estate broker, salesperson or finder in connection with this Amendment, and
no other such person initiated or participated in the negotiation of this
Amendment, except Taylor & Mathis (“TM”) and CresaPartners (“Cresa”). Tenant
agrees to indemnify, defend and hold Landlord, its property manager and their
respective employees harmless from any claim for a fee or commission made by any
broker (except TM and Cresa), salesperson or finder claiming to have acted on
behalf of Tenant (or at Tenant’s request) in connection with this Amendment.
Tenant agrees that TM exclusively represents Landlord. Landlord shall pay TM and
Cresa a commission pursuant to a separate written agreement.

(g) To Tenant’s knowledge, there is no default by Landlord, or any prior
landlord, under the Lease. To Landlord’s knowledge, there is no default by
Tenant under the Lease.

(h) Submission of this Amendment by Landlord or Landlord’s agent, or their
respective agents or representatives, to Tenant for examination and/or execution
shall not in any manner bind Landlord and no obligations on Landlord shall arise
under this Amendment unless and until this Amendment is fully signed and
delivered by Landlord and Tenant.

(i) Each party represents to the other that it has full power and authority to
execute this Amendment.

14. Waiver of Jury Trial. AS A MATERIAL INDUCEMENT TO THE EXECUTION OF THIS
AMENDMENT, LANDLORD AND TENANT AGREE THAT IN THE EVENT OF ANY LITIGATION ARISING
OUT OF THE TERMS OR PROVISIONS OF THE LEASE OR ANY AMENDMENTS THERETO (INCLUDING
BUT NOT LIMITED TO THIS AMENDMENT), OR THE RELATIONSHIP BETWEEN LANDLORD AND
TENANT, THEN NEITHER PARTY SHALL SEEK A JURY TRIAL IN SUCH PROCEEDING, IT BEING
EXPRESSLY AGREED AND STIPULATED BY THE PARTIES HERETO THAT ANY DISPUTES ARE
BETTER RESOLVED BY A JUDGE.

15. OFAC/PATRIOT Act Compliance. Each of Landlord and Tenant, each as to itself,
hereby represents and warrants, to the best of its knowledge, that it is not a
person and/or entity with whom United States persons are restricted from doing
business under the International Emergency Economic Powers Act, 50 U.S.C. § 1701
et seq.; the Trading with the Enemy Act, 50 U.S.C. Appendix §5; and implementing
regulations promulgated thereunder by



--------------------------------------------------------------------------------

the U.S. Department of Treasury Office of Foreign Assets Control (“OFAC”)
(including those persons and/or entities named on OFAC’s List of Specially
Designated Nationals and Blocked Persons (the “SDN List”); or any other
applicable anti-terrorist law of the United States, including without limitation
Executive Order No. 13224, effective September 24, 2001, and relating to
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit, or Support Terrorism. Each of Landlord and Tenant, each as to itself,
hereby represents and warrants, to the best of its knowledge, that no person
and/or entity who is named on the SDN List has any direct interest in Landlord
or Tenant with the result that this Lease would be prohibited by any applicable
law of the United States. Each of Landlord and Tenant, each as to itself, hereby
represents and warrants, to the best of its knowledge, that it is not in
violation of any of the applicable provisions of the U.S. Federal Bank Secrecy
Act, as amended by Title III of the United and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (the “PATRIOT Act”), Public Law 107-56; any of the applicable provisions of
the implementing regulations related thereto, including those promulgated by the
U.S. Department of Treasury contained at 31 CFR Part 103; or any other
applicable anti-money laundering laws of the United States. It is understood and
agreed that the representations set forth herein are made as of the date of
execution of this Amendment.

16. Non-Disclosure of Terms of Amendment. Tenant acknowledges that the terms of
this Amendment and the Lease are and shall remain confidential information, and
Tenant shall not disclose to any third-party the specific terms of this
Amendment or the Lease, except (i) to Tenant’s legal counsel, auditors, lenders,
and managing agents for ordinary course lease administration purposes, or in
connection with a proposed assignment or sublease, or any proposed merger by or
acquisition of Tenant, each of whom shall maintain the confidentiality of such
information, (ii) as specifically authorized to do so in writing by Landlord, or
(iii) as otherwise required by law. Tenant agrees to indemnify, defend and hold
Landlord harmless from and against any claims, losses, damages or liability,
including attorneys’ fees and costs, arising from Tenant’s breach of this
Section 16. Tenant acknowledges and agrees that this confidentiality provision
is a material inducement to Landlord entering into this Amendment, and that a
breach of Tenant’s obligations hereunder may result in Landlord suffering
irreparable harm. The provisions of this Section 16 shall survive termination or
expiration of the Lease.

(Remainder of page intentionally blank)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be signed by their
duly authorized representatives and delivered as their act and deed as of the
date first set forth above, intending to be legally bound by its terms and
provisions.

 

        LANDLORD:      

CPT 355 ALHAMBRA CIRCLE, LLC, a Delaware limited

liability company

      By:  

AEW Core Property Trust Holding LP, a Delaware

limited partnership

      Its:   Sole Member         By:  

    AEW Core Property Trust Holding GP,

    LLC, a Delaware limited liability company

      Its:       General Partner                                         By:  
    AEW Core Property Trust (U.S.)                 Inc., a Maryland corporation
                                          By:  

/s/ Daniel J. Bradley

                Name:  

Daniel J. Bradley

                Title:  

Vice President

      TENANT:      

CATALYST PHARMACEUTICAL PARTNERS, INC., a

     

Delaware corporation

    By:  

/s/ Patrick J. McEnany

      Name:  

Patrick J. McEnany

      Title:  

CEO



--------------------------------------------------------------------------------

Exhibit A

Floor Plan of New Premises

(Omitted)



--------------------------------------------------------------------------------

Exhibit B

(Omitted)